DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgement is made of applicant’s claim for priority based on applications filed on November 16, 2017 (PCT/EP2017/079397) and December 14, 2016 (EP16203972.1).
Claim Status
Claims 1, 6-8, 12, and 14 are amended.
Claims 2, 5, 9-10 and 13 are canceled.
Claims 16-20 are newly added.

Response to Arguments
Applicant's arguments filed on 03/30/2021 have been fully considered
With regards to remarks about “Rejection under 35 U.S.C. & 102” and ““Rejection under 35 U.S.C. & 103”, the arguments related to “Machine learning” in page “10-13” are not persuasive. Examiner respectfully disagree for following reasons :
Applicant argues –“It is therefore respectfully submitted that the cited portion of Kao (i.e., paragraph [0062] thereof) does not teach or suggest "machine learning" of the type required in claims 1, 6, 8, and 12 at least because expert systems such as the type described Kao”.
learning tool, such as an expert system, that expands the knowledge database for FDD.” (Kao, Paragraph 0062).
Kao further teaches details of this learning process in paragraph 88-92.
The secondary prior art Barfield teaches – “The prediction heuristic 400 can be any heuristic that can be trained using available data to predict future results. Computational or machine learning models may be used here as heuristics (oras a part thereof) and can generally be divided into two categories: regression and classification models. Regression models predict continuous values (e.g., predicting the probability of replacement), while classification models predict discrete values (e.g., predicting whether the user will replace or not).” (Barefield, Para 0049).
Thus both prior art clearly describes the learning process and different types. So the rejections are maintained.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7, 12, 14, 15 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by  Kao et al. (US 20090222142 A1), (hereinafter Kao). 
Regarding Claim 6, Kao teaches 
one or more sensors (Fig 1 , sensors 5 and 6) configured to generate in  a low precision mode  (Para[0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. Low precision mode as sampling frequency is low ) ) on the monitoring system (Fig 1, Para[0015], “ In accordance with an aspect of this invention, there is provided a system for monitoring and controlling the electrical infrastructure of a building.” Para[0042], line 1-3, “ sensor readings stores in a storage device”) sensor data reflecting technical  parameters of the technical system (Para[0037], line 1- 10, “Sensor 5 senses the operating condition (i.e. technical parameters ) of one or more components, such as a wall receptacle, a plug-in group of receptacles (also referred to as a current tap or power strip),  a wall on/off switch, a wall dimmer, a fuse box, power-carrying wires, communications wires (i.e. technical system ) and so on. The operating condition includes environmental conditions such as temperature, humidity and so on. The sensing occurs in a manner suitable for the device, and may include temperature readings, voltage readings, power readings, image readings, acoustic readings (i.e. status data) and so on.”) , the low- precision mode being defined by status data  ( Fig 7, Curve C –left side –low sampling rate or low precision mode. According to Para [0079], line 1-2, “Beginning at the left side of curve C (i.e. status data), no signal is produced, so the sampling rate stays at a first lower rate (i.e. low precision mode is the low sampling rate )) generated from one or more sensors (Fig 1 , sensors 5 and 6)  complying with a first precision level associated with low-precision parameters  (Para[0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. Low precision mode  is low sampling frequency which is the first precision level)) including at least one of: a number of sensors associated with the low-precision mode for providing status data in the low-precision mode, a sampling frequency associated with the low-precision mode for providing status data in the low-precision mode (Para[0079], line 1-3, “Beginning at the left side of curve C, no signal is produced, so the sampling rate ( here “sampling rate” is one of the precision parameter) stays at a first lower rate.) , a transmission frequency associated with the low-precision mode for providing status data in the low-precision mode, and one of a data pre-processing or data aggregation level associated with status data in the low-precision mode;
The one or more sensors (Fig 1 , sensors 5 and 6)   configured to change in response to received   instructions, at least one low precision parameter to generate further status data complying with a second precision level (Para [0138], line 1-6, “At step 625. which occurs if a fault is determined at step 620 or can also occur if problem signal BB is received (i.e. in response to received   instructions), microprocessor 570 sets (i.e. changes) sampling frequency (i.e. precision parameter) control signal fT to a second value fT2 that is higher (i.e. instruction to generate further sensor data at higher sampling frequency, i.e. a second precision level. Here low sampling frequency is the low precision parameter.) than the first value fT1, such as fT2=1000 Hz, and supplies control signal fT to temperature sensor 520”)
a communication module (Fig1, element 20 –controller. Para[0042],line 1-2) configured to: 
provide the  status data generated in the  low precision mode to low precision machine machine-learning model (Para [0089], “Event-triggered iFDD depends on the detection of events. A system that is capable of learning and modifying the recognition of events is desirable to intelligently adapt to different operating conditions (i.e. precision mode). According to para [0076]-[0077], FDD can happen with change in sampling rate. Para [0079]- “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low precision mode with low rate). Then, when a signal is produced, the sampling rate is shifted to a second higher rate creating a smaller sampling interval that improves the likelihood of capturing critical information. The sampling rate remains at the higher rate until no signal is produced in five successive sampling intervals, at which time the sampling rate is shifted back to the first lower rate. Five intervals is chosen for ease of illustration; in actuality, the number of intervals is about 50-500 intervals, or an interval amount (i.e. machine learning model is applied to determine when precision mode will change from low  of a computer system (Fig 1, having microprocessor 10 ),of a computer system trained to identify  one or more indicators of an abnormal technical status of technical system ( Para[0091] and [0092], when a fault occurs the fingerprint (i.e. indicator)in the signal(i.e. sensor data change) changes and can be used for intelligent failure detection and diagnosis (iFDD) i.e. a machine learning process); 
receive, from the computer system (Para[0121], line 1-5), instructions  (Para[0044], “processor 10 responds to instructions entered locally by an input device or received from remote controlling unit such as server 100 or 110”)  for the one or more sensors to generate sensor data for the further status data complying with the second precision level if the provided status data indicates  an abnormal technical status (Para[0077]-[0079], for curve C sampling rate first stays low (i.e. first status data) and then changes the sampling rate dynamically.)
 second precision level being associated with changes of a selection of the low-precision parameters in response to a detection of an abnormality status of the technical system (Para [0080], “Use of a dynamic sampling rate increases (i.e. second precision level. Increase of sampling rate means changes applied to a selection of the low precision parameter which is “sampling frequency “ in this case) the chance that events of interest will be captured, while reducing the data rate during “normal” operation, when no events of interest are occurring, from a fault detection (i.e. abnormality)  perspective.”), the second precision level being associated with higher data accuracy (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e.   than the first precision level (Para[0054], line 1, “Sampling sensors at a low rate may miss events such as transient occurring between sampling points”)
provide the  further status data a  further machine learning model of the computer system trained on training data complying with the second precision level (Based on prior art Para [0062] , the system in this invention has  capability to – “The system has the capability to learn from new information or patterns not previously defined, and can conduct signal-based FDD, and can incorporate such new patterns(i.e. trained with a learning tool (i.e. machine learning ), such as an expert system, that expands the knowledge database for FDD ( Fault diagnosis and detection)”. Based on this expert system, as mentioned in Para [0089], learning can be done by intelligently adapt to different operating conditions (i.e. higher frequency condition for high precision mode). So this learning model can be easily applied to all the steps mentioned in Para [0138] to [0140] where the sampling frequency is changed to fT2 =10000Hz which is higher than fT1 and is the second precision level. According to Para [0079] - “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low precision mode with low rate). Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level with high frequency) creating a smaller sampling interval that improves the likelihood of capturing critical information. The sampling rate remains at the higher rate until no signal is produced in five successive sampling intervals, at which time the 

provide the second status data (Para [0137]-[0139], Fig 14, element 625, 635. Para [0137], line 1-3, “At step 620, microprocessor 570 (i.e. data analyzer) determines whether the analysis result produced at step 615 indicates there is a problem. Para [0141], line 1-4, “At step 635, which occurs periodically such as every 500 milliseconds or every 100 milliseconds or every 2 seconds, microprocessor 570 analyzes the stored values to produce an analysis result.”) to a data analyzer (Fig 13, element 570 ); 

Regarding Claim 7 Kao teaches, the limitations of claim 6, 
Kao further teaches
wherein the second status data exhibits a greater precision level than the first status data due to at least one of the following: 
(i) the further status data includes additional status data from additional sensors, the additional status data not being included in the low precision mode (Para[0073]-[0075], Case 2  and Para[0087], line 1- 4, “redundancy referred to above is a result of having more sensors than minimum set”. Also Para [0086], line 1-2, “Using ; 
  (ii) further  status data is sent  at a higher frequency  to the computer system than the status data received in the low precision mode (Para[0126],  a first value fT1 of low frequency such as 100Hz and Para[0138], a second value fT2 at higher value than fT1 such as fT2 =1000 Hz); and 
(iii) the  further status data is associated with a lower data pre- processing or data aggregation level than the status data sent in the low precision mode.

Regarding Claim 12, Kao teaches
generating in a low precision mode  on the monitoring system ( Para[0042], line 1-3, “ sensor readings stores in a storage device”) sensor data by one or more sensors for status data reflecting technical  parameters of the technical system (Para[0037], line 1- 10, “ Sensor 5 senses the operating condition (i.e. technical parameters ) of one or more components, such as a wall receptacle, a plug-in group of receptacles (also referred to as a current tap or power strip),  a wall on/off switch, a wall dimmer, a fusebox, power-carrying wires, communications wires (i.e. technical system ) and so on. The operating condition includes environmental conditions such as temperature, humidity and so on. The sensing occurs in a manner suitable for the device, and may include temperature readings, voltage readings, power readings, image readings, acoustic readings (i.e. status data) and so on.”) , the low- precision mode being defined by status data  ( Fig 7, Curve C –left side –low sampling rate or precision mode. According  generated from one or more sensors complying with a first precision level associated with low-precision parameters including at least one of: a number of sensors associated with the low-precision mode for providing status data in the low-precision mode, a sampling frequency associated with the low-precision mode for providing status data in the low-precision mode (Para[0079], line 1-3, “Beginning at the left side of curve C, no signal is produced, so the sampling rate ( here “sampling rate” is one of the precision parameter) stays at a first lower rate.) , a transmission frequency associated with the low-precision mode for providing status data in the low-precision mode, and one of a data pre-processing or data aggregation level associated with status data in the low-precision mode;
provide the  status data to a   low precision mode to low precision machine-learning model (Para [0089], “Event-triggered iFDD depends on the detection of events. A system that is capable of learning and modifying the recognition of events is desirable to intelligently adapt to different operating conditions (i.e. precision mode)) of a computer system (Fig 1, having microprocessor 10 ), trained to identify  one or more indicators of an abnormal technical status of technical system  ( Para[0091] and [0092], when a fault occurs the fingerprint in the signal(i.e. sensor data change) changes and can be used for intelligent failure detection and diagnosis (iFDD) i.e. a machine learning process); 
receiving , from the computer system (Para[0121], line 1-5), one or more instructions  (Para[0044], “processor 10 responds to instructions entered locally   for the one or more sensors to generate sensor data for  further status data complying with the second precision level associated with changes of a selection of the low precision parameter in response to the detection of an abnormal  status of the technical system  Para[0080], “Use of a dynamic sampling rate increases (i.e. second precision level. Increase of sampling rate means changes applied to a selection of the low precision parameter which is “sampling frequency “ in this case) the chance that events of interest will be captured, while reducing the data rate during “normal” operation, when no events of interest are occurring, from a fault detection (i.e. abnormality)  perspective.”),
 the second precision level being associated with higher data accuracy (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves (i.e. higher data accuracy) the likelihood of capturing critical information)  than the first precision level (Para[0054], line 1, “Sampling sensors at a low rate may miss events such as transient occurring between sampling points”)
in response to the received instructions, changing at least one low precision parameter to generate the further status data complying with the second precision level ( Para[0138], line 1- 6, “At step 625. which occurs if a fault is determined (i.e. abnormality indicator is detector) at step 620 or can also occur if problem signal BB is received, microprocessor 570 sets (i.e. command generating module generating instruction) sampling frequency control signal fT to .  
Providing  the  further status data a  further machine learning model of the computer system trained on training data complying with the second precision level (Based on prior art Para [0062] , the system in this invention has  capability to – “The system has the capability to learn from new information or patterns not previously defined, and can conduct signal-based FDD, and can incorporate such new patterns(i.e. trained with a learning tool (i.e. machine learning ), such as an expert system, that expands the knowledge database for FDD ( Fault diagnosis and detection)”. Based on this expert system, as mentioned in Para [0089], learning can be done by intelligently adapt to different operating conditions (i.e. higher frequency condition for high precision mode). So this learning model can be easily applied to all the steps mentioned in Para [0138] to [0140] where the frequency is changed to fT2 =10000Hz which is higher than fT1).

Regarding Claim 14 Kao teaches, the limitations of claim 12, 
Kao further teaches
wherein the second status data exhibits a greater precision level than the first status data due to at least one of the following: 
(i) adding one or more additional sensors to the one or more sensors to provide the further status data including additional status data from additional sensors, ; 
  (ii) providing further  status data is sent  at a higher frequency  than the status data provided  in the low precision mode (Para[0126],  a first value fT1 of low frequency such as 100Hz and Para[0138] (low precision mode) , a second value fT2 at higher value than fT1 such as fT2 =1000 Hz); and 
(iii) while generating the further status data, reducing the data pre-processing level or data aggregation level of the further status data in relation to the status data in the low precision mode.

 Regarding Claim 15, Kao teaches a non-transitory computer readable medium comprising program code, which when executed by one or more processors of a computing device, causes the computing device to perform the method of claim 12 (Para [0034], line 5-8).  

Regarding Claim 20 Kao teaches, the limitations of claim 12, 
Kao further teaches
wherein the instructions relate to an activation of an additional sensor (Para[0073]-[0075], Case 2  and Para[0087], line 1- 4, “redundancy referred to above is a result of having more sensors than minimum set”. Also Para [0086], line 1-2, “Using multiple sensors: redundancy can also be established by using multiple pairs of sensory  and a reduction of a status data providing frequency, the status data providing frequency comprising the sampling frequency (Para[0126],  a first value fT1 of low frequency such as 100Hz and Para[0138] (low precision mode) , a second value fT2 at higher value than fT1 such as fT2 =1000 Hz); and/or the transmission frequency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-4,8,11and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over  Kao et al. (US 20090222142 A1) in view of  Barfield et al. ( US 20150254719 A1) (hereinafter Barfield). 
Regarding Claim 1, Kao teaches 
an interface module (Para[0042], line 1-2, “Controller 20 receives the sensor readings (i.e. status data) and store them in storage device”) configured to: 
receive, by the computer system (Fig 1, processor 10 )while operated in a low-precision mode (Para[0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. Low precision mode as sampling frequency is low ) ), status data generated by one or more sensors (Fig 7, Para [0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low low frequency in order to save energy and bandwidth”) recorded by a monitoring system (Fig 1, Para [0015], “In accordance with an aspect of this invention, there is provided a system for monitoring and controlling the electrical infrastructure of a building.” Para[0042], line 1-3, “ sensor readings stores in a storage device”) while operated in the low-precision mode (Para[0054], “sampling sensors at a ow rate”), the status data (Para [0023] , line 3-4, “curve C, the output of sensor (i.e. Status data)  whole sampling rate is dynamically changed”)  reflecting technical parameters of the technical system (Para[0037], line 1- 10, “ Sensor 5 senses the operating condition (i.e. technical parameters ) of one or more components, such as a wall receptacle, a plug-in group of receptacles (also referred to as a current tap or power strip),  a wall on/off switch, a wall dimmer, a fuse box, power-carrying wires, communications wires (i.e. technical system ) and so on. The operating condition includes environmental conditions such as temperature, humidity and so on. The sensing occurs in a manner suitable for the device, and may include temperature readings, voltage readings, power readings, image readings, acoustic readings (i.e. status data) and so on.”) , the low- precision mode being defined by the received status data  ( Fig 7, Curve C –left side –low sampling rate or precision mode. According to Para [0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate.”) complying with a first precision level associated with low-precision parameters including at least one of: a number of sensors associated with the low-precision mode for providing status data in the low-precision mode, a sampling frequency associated with the low-precision mode for providing status data in the low-precision mode (Para[0079], line 1-3, “Beginning at the left side of curve C, no signal is produced, so the sampling rate ( here “sampling rate” is one of the precision parameter. Low sampling rate represents low precision mode and first sampling level) stays at a first lower rate.) , a transmission frequency associated with the low-precision mode for providing status data in the low-precision mode, and one of a data pre-processing or data aggregation level associated with status data in the low-precision mode;
send one or more instructions to the one or more sensors of the monitoring system, the one or more instructions being configured to cause the one or more sensors to generate  further status data (Para[0138], line 1-6, “At step 625. which occurs if a fault is determined at step 620 or can also occur if problem signal BB (i.e. response to instruction)is received, microprocessor 570 sets (i.e. changes )sampling frequency control signal fT to a second value fT2 that is higher (i.e. instruction to generate second sensor data at higher frequency ) than the first value fT1, such as fT2=1000 Hz, and supplies control signal fT to temperature sensor 520”) , the further status data (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves the likelihood of capturing critical information”. The sensor data produced in this higher rate are “further status data”.), the second precision level being associated with changes applied to a selection of the low-precision parameters in response to detecting an abnormality indicator (Para[0080], “Use of a dynamic sampling rate increases (i.e. second precision level. Increase of sampling rate means changes applied to a selection of the low precision parameter which is “sampling frequency “ in this case) the chance that events of interest will be captured, while reducing the data rate during “normal” operation, when no events of interest are occurring, from a fault detection (i.e. abnormality)  perspective.”), the second precision level being associated with higher data accuracy (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves (i.e. higher data accuracy) the likelihood of capturing critical information)  than the first precision level (Para[0054], line 1, “Sampling sensors at a low rate may miss events such as transient occurring between sampling points”); and 
receive the further status data from the monitoring system complying with the second precision level ( Para[0055], line 1-5, “An event-triggered sampling rate is determined as follows. A first sensor is sampled (i.e. further status data) at a higher data rate (i.e. second precision level) than other sensors. The sensor readings from all sensors are analyzed, and when first event conditions are met, the sampling rate of other sensors is adjusted”) and to provide the further status data to a data analyzer (Fig 13, element 570) of the computer system (Para [0137]-[0139], Fig 14, element 625, 635. Para [0137], line 1-3, “At step 620, microprocessor 570 (i.e. data analyzer) determines whether the analysis result  .
a machine-learning module ( Para[0062] , “new pattern with learning tool”) configured to apply a low precision machine-learning model ( Para[0088]-[0089], “Event triggered iFDD depends on the detection of events”. As per prior art Para[0085], iFDD (i.e. intelligent failure detection and diagnosis ) system is adopted which is capable of exploiting both time domain and frequency domain analysis to complement each other .Such system provides redundancy in data analysis and can deliver more precise diagnosis.” So iFDD can be a “machine learning model” to control the precision.) to the received  status data, the low precision model having been trained on training data complying with  the first precision level (According to para [0076]-[0077], FDD can happen with change in sampling rate. Para [0079]- “Beginning at the left side of curveC, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low precision mode with low rate). Then, when a signal is produced, the sampling rate is shifted to a second higher rate creating a smaller sampling interval that improves the likelihood of capturing critical information. The sampling rate remains at the higher rate until no signal is produced in five successive sampling intervals, at which time the sampling rate is shifted back to the first lower rate. Five intervals is chosen for ease of illustration; in actuality, the number of intervals is about 50-500 intervals, or an interval amount (i.e. machine learning model is applied to and being used  to analyze the received  status data for one or more indicators of an abnormal technical status to detect the abnormality indicator (Para[0091], line 7-9, “When a fault is developed (in this a leakage in the system), the fingerprint of the signal for the same operation changes and can be used for iFDD”) to detect the abnormality indicator ; and
a command generator module configured to generate the one or more instructions for the one or more sensors when  the abnormality indicator  being detected (Para[0138], line 1- 6, “At step 625. which occurs if a fault is determined (i.e. abnormality indicator is detected) at step 620 or can also occur if problem signal BB is received, microprocessor 570 sets (i.e. command generating module generating instruction) sampling frequency control signal fT to a second value fT2 that is higher than the first value fTl, such as fT2=1000 Hz, and supplies control signal fT to temperature sensor 520 (i.e. for one or more sensor”).  
wherein the data analyzer comprises a further machine learning model having been trained on training data complying with the second precision level, the low-precision model (Based on prior art Para [0062] , the system in this invention has  capability to – “The system has the capability to learn from new information or patterns not previously defined, and can conduct signal-based FDD, and can incorporate such new patterns(i.e. trained with a learning tool (i.e. machine learning ), such as an expert system, that expands the knowledge database for FDD ( Fault diagnosis and detection)”. Based on this expert system, as 
Kao is silent with regards to 
 and the further machine learning model comprising predictive machine learning models based on a predictive classification algorithm or a predictive regression algorithm.
Barfield teaches, wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm (Para [0049], line 1-6, “The prediction heuristic 400 can be any heuristic that can be trained using available data to predict future results. Computational or machine learning models may be regression and classification models.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm as taught by Barfield in view of Kao for the purpose of utilizing machine learning technique for sensor data analysis (Barfield , Para[0031]).Therefore, this technique of machine learning using either classical or regression model facilitate to process and predict both discrete and continuous values (Barfield, Para [0049]).

Regarding Claim 3, the combination of Kao and Barfield teaches, the limitations of claim 1, 
Kao further teaches
wherein the data analyzer comprises a data streamer configured to stream the second status data to a human-machine interface (Para[0044], line 1-5, “Processor 10 processes sensor readings to predict faults and to detect faults. Processor 10 reports (i.e. data streamer ) status (i.e. second status) of the devices and wires being monitored to display 30, printer 31, and possibly other notification devices such as an audible alarm (i.e. human  machine interface” . Also  based on Para[0035], “communication interface 40 is coupled via suitable means such as wireline and wireless connection to public switched network 101 .The third party may be e.g. a police station , firehouse or other service (i.e. interactive means  for user to interact with fault data )”.In light of Para[0054], line 2-5, “The HMI150 can include any known user interface technology to .

Regarding Claim 4, the combination of Kao and Barfield teaches, the system of claim 3,
Kao further teaches
 wherein the data analyzer comprises a data storage component to store the received second status data (Para [0140], line 1-6, “At step 630. microprocessor 570 (i.e. data analyzer)  receives data from ADC 522 at the higher rate, in this example, 1000 samples per second, and stores them its internal circular buffer or storage (i.e. a data storage component ) such that only the most recent values are stored. For example, if the buffer size is 1000 samples, then the most recent 1000 milliseconds of sensed data are stored.”). 

Regarding Claim 8, Kao teaches 
receiving, by a computer system (Fig 1, processor 10 )while operated in a low-precision mode, status data generated by one or more sensors (Fig 7, Para [0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate (i.e. low frequency-low precision mode). In light of specification Para [0019], line 11-12, “low precision mode” can be defined as –“In another example, a sensor may provide status data at a low frequency in order to save energy and bandwidth”) recorded by a monitoring system ( Para[0042], line 1-3, “ sensor readings stores in a storage device”) while operated in the low-precision mode (Para[0054], “sampling sensors at a ow rate”), the status data (Para [0023] , line 3-4, “curve C, the output of sensor (i.e. Status data)  whole sampling rate is dynamically changed”)  reflecting technical parameters of the technical system (Para[0037], line 1- 10, “ Sensor 5 senses the operating condition (i.e. technical parameters ) of one or more components, such as a wall receptacle, a plug-in group of receptacles (also referred to as a current tap or power strip),  a wall on/off switch, a wall dimmer, a fusebox, power-carrying wires, communications wires (i.e. technical system ) and so on. The operating condition includes environmental conditions such as temperature, humidity and so on. The sensing occurs in a manner suitable for the device, and may include temperature readings, voltage readings, power readings, image readings, acoustic readings (i.e. status data) and so on.”) , the low- precision mode being defined by the received status data  ( Fig 7, Curve C –left side –low sampling rate or precision mode. According to Para [0079], line 1-2, “Beginning at the left side of curve C, no signal is produced, so the sampling rate stays at a first lower rate.”) complying with a first precision level associated with low-precision parameters including at least one of: a number of sensors associated with the low-precision mode for providing status data in the low-precision mode, a sampling frequency associated with the low-precision mode for providing status data in the low-precision mode (Para[0079], line 1-3, “Beginning at the left side of curve C, no signal is produced, so the sampling rate ( here “sampling .) , a transmission frequency associated with the low-precision mode for providing status data in the low-precision mode, and one of a data pre-processing or data aggregation level associated with status data in the low-precision mode;
applying a low precision a machine-learning model ( Para[0088]-[0089], “Event triggered iFDD depends on the detection of events”. As per prior art Para[0085], iFDD (i.e. intelligent failure detection and diagnosis ) system is adopted which is capable of exploiting both time domain and frequency domain analysis to complement each other .Such system provides redundancy in data analysis and can deliver more precise diagnosis.” So iFDD can be a “machine learning model” to control the precision) to the received  status data, the low precision model having been trained on training data complying with  the first precision level to analyze the received  status data for one or more indicators of an abnormal technical status (Para[0091], line 7-9, “When a fault is developed (in this a leakage in the system), the fingerprint of the signal for the same operation changes and can be used for iFDD”) .
if an abnormality indicator is detected sending  instructions to the one or more sensors of the monitoring system, to generate   sensor data for further status data (Para[0138], line 1-6, “At step 625. which occurs if a fault is determined at step 620 or can also occur if problem signal BB is received, microprocessor 570 sets sampling frequency control signal fT to a second value fT2 that is higher (i.e. instruction to generate second sensor data at higher frequency ) than the first value fell, such as iT2=1000 Hz, and supplies control signal fT to temperature  ,  (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves the likelihood of capturing critical information”. The sensor data produced in this higher rate are “further status data”.), the second precision level being associated with changes applied to a selection of the low-precision parameters in response to detecting an abnormality indicator (Para[0080], “Use of a dynamic sampling rate increases (i.e. second precision level. Increase of sampling rate means changes applied to a selection of the low precision parameter which is “sampling frequency “ in this case) the chance that events of interest will be captured, while reducing the data rate during “normal” operation, when no events of interest are occurring, from a fault detection (i.e. abnormality)  perspective.”), the second precision level being associated with (Fig7, Para[0079], line 2-5, “Then, when a signal is produced, the sampling rate is shifted to a second higher rate (i.e. second precision level) creating a smaller sampling interval that improves (i.e. higher data accuracy) the likelihood of capturing critical information)  than the first precision level (Para[0054], line 1, “Sampling sensors at a low rate may miss events such as transient occurring between sampling points”); and 
in response to sending instruction receiving  the further status data complying with the second precision level from the monitoring system ( Para[0055], line 1-5, “An event-triggered sampling rate is determined as follows. A first sensor is sampled (i.e. further status data) at a higher data rate (i.e. second precision and to provide the further status data to a data analyzer (Fig 13, element 570) of the computer system (Para [0137]-[0139], Fig 14, element 625, 635. Para [0137], line 1-3, “At step 620, microprocessor 570 (i.e. data analyzer) determines whether the analysis result produced at step 615 indicates there is a problem. Para [0141], line 1-4, “At step 635, which occurs periodically such as every 500 milliseconds or every 100 milliseconds or every 2 seconds, microprocessor 570 analyzes the stored values to produce an analysis result.”) .
 
Providing the further status data to a data analyzer having a further machine learning model trained on training data complying with the second precision level, (Based on prior art Para [0062] , the system in this invention has  capability to – “The system has the capability to learn from new information or patterns not previously defined, and can conduct signal-based FDD, and can incorporate such new patterns(i.e. trained with a learning tool (i.e. machine learning ), such as an expert system, that expands the knowledge database for FDD ( Fault diagnosis and detection)”. Based on this expert system, as mentioned in Para [0089], learning can be done by intelligently adapt to different operating conditions (i.e. higher frequency condition for high precision mode). So this learning model can be easily applied to all the steps mentioned in Para [0138] to [0140] where the frequency is changed to fT2 =10000Hz which is higher than fT1).
Kao is silent with regards to 
 Wherein the  machine learning model  and further the  machine learning model comprise predictive machine learning models based on a predictive classification algorithm or a predictive regression algorithm.
Barfield teaches, wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm (Para [0049], line 1-6, “The prediction heuristic 400 can be any heuristic that can be trained using available data to predict future results. Computational or machine learning models may be used here as heuristics (or as a part thereof) and can generally be divided into two categories: regression and classification models.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the machine learning models are based on a predictive classification algorithm or a predictive regression algorithm as taught by Barfield in view of Kao for the purpose of utilizing machine learning technique for sensor data analysis (Barfield , Para[0031]).Therefore, this technique of machine learning using either classical or regression model facilitate to process and predict both discrete and continuous values (Barfield, Para [0049]).

 Regarding Claim 11, the combination of Kao and Barfield teaches the limitations of claim 8,
Kao further teaches  
a non-transitory computer readable medium comprising program code, which when executed by one or more processors of a computing device, causes the computing device to perform the method of claim 8 (Para [0034], line 5-8).  

Regarding Claim 16, the combination of Kao and Barfield teaches the limitations of claim 1 ,
Kao further teaches  
Page 7 of 13a change of a number of sensors associated with the low-precision mode through activation of additional sensors (Para[0073]-[0075], Case 2  and Para[0087], line 1- 4, “redundancy referred to above is a result of having more sensors than minimum set”. Also Para [0086], line 1-2, “Using multiple sensors: redundancy can also be established by using multiple pairs of sensory information”); 
a change of any of the sampling frequency or the transmission frequency associated with the low-precision mode for providing the status data (Para[0126],  a first value fT1 of low frequency such as 100Hz and Para[0138] (low precision mode) , a second value fT2 at higher value than fT1 such as fT2 =1000 Hz);  , and 
a change of any of the data pre-processing or data aggregation level associated with status data in the low-precision mode through a reduction of a degree of data pre- processing and/or data aggregation.

Regarding Claim 17, the combination of Kao and Barfield teaches the limitations of claim 16 ,
Kao further teaches
wherein the instructions relate to an activation of an additional sensor (Para[0073]-[0075], Case 2  and Para[0087], line 1- 4, “redundancy referred to above is a result of having more sensors than minimum set”. Also Para [0086], line 1-2, “Using multiple sensors: redundancy can also be established by using multiple pairs of sensory information”) and a reduction of a status data providing frequency, the status data providing frequency comprising the sampling frequency (Para[0126],  a first value fT1 of low frequency such as 100Hz and Para[0138] (low precision mode) , a second value fT2 at higher value than fT1 such as fT2 =1000 Hz); and/or the transmission frequency.

Regarding Claim 18, the combination of Kao and Barfield teaches the limitations of claim 8 ,
Kao further teaches  
Page 7 of 13a change of a number of sensors associated with the low-precision mode through activation of additional sensors (Para[0073]-[0075], Case 2  and Para[0087], line 1- 4, “redundancy referred to above is a result of having more sensors than minimum set”. Also Para [0086], line 1-2, “Using multiple sensors: redundancy can also be established by using multiple pairs of sensory information”); 
a change of any of the sampling frequency or the transmission frequency associated with the low-precision mode for providing the status data ;  , and 
a change of any of the data pre-processing or data aggregation level associated with status data in the low-precision mode through a reduction of a degree of data pre- processing and/or data aggregation.

Regarding Claim 19, the combination of Kao and Barfield teaches the limitations of claim 8 ,
Kao further teaches
wherein the instructions relate to an activation of an additional sensor (Para[0073]-[0075], Case 2  and Para[0087], line 1- 4, “redundancy referred to above is a result of having more sensors than minimum set”. Also Para [0086], line 1-2, “Using multiple sensors: redundancy can also be established by using multiple pairs of sensory information”) and a reduction of a status data providing frequency, the status data providing frequency comprising the sampling frequency (Para[0126],  a first value fT1 of low frequency such as 100Hz and Para[0138] (low precision mode) , a second value fT2 at higher value than fT1 such as fT2 =1000 Hz); and/or the transmission frequency.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862